Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the fasteners are arranged such that a corner gap is defined between an end of each adjacent fastener” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 6, 11, 13,14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kirven (US 6,014,771) in view of Brody (US 3,592,381) . The device of Kirven discloses, 
 	A knee pad assembly (30)  comprising:
a flexible body (32) having an upper surface (32, outer side) and a lower surface (bottom of 32);
a pocket disposed (31) on the upper surface, the pocket having a closed lower end (34) adjacent a lower edge of the flexible body and an open upper end (37)  adjacent an upper edge of the flexible body;

a pad  (6, 7, 8) removably secured within the pocket;
a fastener (5)  disposed on the lower surface of the flexible body (Figure 2); wherein the fastener is configured to secure the lower surface of the flexible body to a garment (Figure 1). 
	The device of Kirven substantially discloses the claimed invention but is lacking a plurality of fasteners being a removable adhesive and having a cover. 

	The device of Brody teaches a plurality of adhesive fasteners (11, 15) 

With respect to claim 2, The knee pad assembly of claim 1, wherein the plurality of fasteners comprises a removable adhesive (11, 15)  configured to removably secure the flexible body to a garment (in combination).

With respect to claim 3, wherein each fastener of the plurality of fasteners comprises a cover (18, 19) that can be peeled away to expose an adhesive material.
	It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to utilize the removable adhesive having covers as taught by Brody in order to provide a contact adhesive that is removable and replaceable. 

With respect to claim 6, the device of Kirven discloses wherein the flexible body includes an upper perimeter surface surrounding the pocket (perimeter of the upper side 

With respect to claim 11, 
A knee pad assembly  (30) comprising:

a flexible body (32)  secured to a garment (Figure 1), the flexible body having an upper surface (top of 32) and a lower surface (bottom of 32);
a pocket disposed on the upper surface (31) , the pocket having a closed lower end adjacent a lower edge of the flexible body (Figure 2) and an open upper end adjacent an upper edge of the flexible body (near element 39);
a pad removably secured within the pocket (6, 7, 8);
a fastener (5) disposed on the lower surface of the flexible body that secure the flexible body to the garment.
	The device of Kirven substantially discloses the claimed invention but is lacking a plurality of fasteners. 
	The device of Brody teaches a pocket having a removable plurality of fasteners (15, 11). 	It would have been obvious to a person having ordinary skill in the art to utilize the plurality of fasteners taught by Brody in order to provide a removable, replaceable attachment. 


surface of the garment. (Figure 1). 

With respect to claim 14, wherein the garment comprises a lower body garment, wherein the flexible body is secured between a waist portion of the lower body
garment and a lower leg portion of the lower body garment (Figure 1), such that the pocket is positioned over a knee portion of the lower body garment (Figure 1)..

With respect to claim 16, wherein the flexible body includes an upper perimeter surface (upper surface 32) surrounding the pocket (edge, perimeter) , wherein the upper perimeter surface of the flexible body is disposed in a first plane  (Figure 2) that is offset from a second plane (31)  in which an upper surface of the pocket is disposed.

Claims 4, 12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kirven and Brody, as applied to claim 1 and 11 above, and further in view of King (US 2017/0042258). The modified device of Kirven substantially discloses the claimed invention but is lacking a corner gap between each adjacent fastener.
	The device of King discloses,
With respect to claim 4,  wherein the plurality of fasteners is arranged such that a corner gap is defined between an end of each adjacent fastener (Figure 3, see spacing between fastener elements). 
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to utilize the corner gap between each adjacent 

With respect to claim 12,  wherein the flexible body is secured to an interior surface of the garment. (para 0018). 
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to utilize the positioned at the interior of the pant as taught by King in order to prevent the pads from getting caught or snagged (Para 0009). 

With respect to claim 15, w herein the plurality of fasteners is arranged such that a corner gap is defined between an end of each adjacent fastener (Figure 3, see spacing between fastener elements). 
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to utilize the corner gap between each adjacent fastener as taught by King in order to provide edge attachments which are easily sewn without overlapping and creating bulk. 

Claims 5, 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kirven and Brody, as applied to claim 1 above, and further in view of Bohun (US 2012/031770)  The modified device of Kirven substantially discloses the claimed invention but is silent with respect to rounded corners and reinforcement stitching. 


With respect to claim 7, wherein the pocket further comprises a reinforcement stitch (13) that is parallel to the open upper end of the pocket (lowermost edge stitching is parallel), wherein the reinforcement stitch extends from a first side edge of the flexible body to an opposing second side edge of the flexible body (figure 1). 

With respect to claim 17, wherein the pocket further comprises a reinforcement stitch (13 ) that is parallel to the open upper end of the pocket (lower most edge is parallel), wherein the reinforcement stitch extends from a first side edge of the flexible body to an opposing second side edge of the flexible body (Figure 1). 

It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to utilize the reinforcement stitching taught by Bohun in order to provide a secure connection. 


s 8 and 18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kirven and Brody, as applied to claim 1 above, and further in view of Leba (US 2004/0205879). The modified device of Kirven substantially discloses the claimed invention but is lacking a pair of reinforcement members. The device of Leba discloses,
With respect to claims 8 and 18, wherein the open upper end of the pocket (top edge) is colinear with a pair of reinforcement members  (116) that extend between the side edges of the pocket and the side edges of the flexible body (Figure 2).  It would have been obvious to a person having ordinary skill in the art at the time the invention as effectively filed to utilize the reinforcement taught by Leba in order to provide reinforcement and prevent the device from coming unattached (para 0007). 


Claims 9, 10, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kirven and Brody, as applied to claim 1 above, and further in view of Dobkin (US 2006/0277644). The modified device of Kirven substantially discloses the claimed invention but is lacking a foam or gel material. 
	The device of Dobkin discloses,
With respect to claims 9 and 19, wherein the pad includes a compressible foam material (para 0034).

With respect to claim 10 and 20,  The knee pad assembly of claim 1, wherein the pad includes a gel material. (para 0034).
. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.
Please Note, the art of recorded cited in the PTO-892 may be relevant to the features of the invention both claimed and unclaimed or are relevant to the overall inventive concept.  The best art has been set forward in the office action, as determined by the examiner and the art references provided are to establish other significant and relevant art and to promote compact prosecution. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHALE L QUINN whose telephone number is (571)272-8689. The examiner can normally be reached Monday - Friday 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 5712725559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RICHALE LEE. QUINN
Primary Examiner
Art Unit 3765



/RICHALE L QUINN/Primary Examiner, Art Unit 3732